Cobb, J.
The record in this case discloses with absolute certainty that no-error was committed. Upon the evidence introduced the judge who tried the case without the intervention of a jury rightly dismissed the illegality, the same being without merit; and also properly denied the amendment offered thereto, the defendant in execution not swearing that he did not know of the ground set forth in the proposed amendment when the original affidavit was filed. See Civil Code, § 5120.

Judgment affirmed.


All the Justices concurring.